DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 1/31/2020, in which claims 1-25 were cancelled, and claims 26-44 were newly added.  Claims 26-44 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of formula (V) in the reply filed on 4/22/2021 is acknowledged.  The response indicates that claims 26-44 are readable upon the elected species.
Claims 26-44 are under consideration as they read on the species of formula (V).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
60/877,310, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 60/877,310 does not disclose the structure of instant formula (V).
Claims 26-44 have an effective filing date of 12/21/2007, which is the filing date of PCT/US2007/088634.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 6/4/2019, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The substitute specification filed 1/31/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.

Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 26 is objected to because of the following informalities:  
1. The phrase “effective amount with a compound” in line 4 should be amended to recite “effective amount of a compound” to improve the grammar of the claim.  
2. The claim recites the abbreviation “MBD.”  The abbreviation should be placed in parenthesis after the phrase “methyl-binding domain.”
Appropriate correction is required.

Improper Markush
Claims 26-31 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the compounds of formulas II, III, V and VIII do not share a substantial structural feature in common.  Each structure is composed of different ring structures and substituents.  Thus, the structures do not have a common use that flows from a common substantial structural feature.  Furthermore, each compound is a compound present in a chemical library (e.g., specification at paragraph [0113]), which was screened for activity (e.g., paragraphs [0114]-[0123]).  The activity of the different compounds present in the library varies (e.g., paragraphs [0114]-[0123]; Table 2).  Thus, the 
Claims 32-38 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the compounds of formulas II, III, V and VIII do not share a substantial structural feature in common.  Each structure is composed of different ring structures and substituents.  Thus, the structures do not have a common use that flows from a common substantial structural feature.  Furthermore, each compound is a compound present in a chemical library (e.g., specification at paragraph [0113]), which was screened for activity (e.g., paragraphs [0114]-[0123]).  The activity of the different compounds present in the library varies (e.g., paragraphs [0114]-[0123]; Table 2).  Thus, the recited compounds are not part of an art-recognized class.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of 
Claims 39-44 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the compounds of formulas II, III, V and VIII do not share a substantial structural feature in common.  Each structure is composed of different ring structures and substituents.  Thus, the structures do not have a common use that flows from a common substantial structural feature.  Furthermore, each compound is a compound present in a chemical library (e.g., specification at paragraph [0113]), which was screened for activity (e.g., paragraphs [0114]-[0123]).  The activity of the different compounds present in the library varies (e.g., paragraphs [0114]-[0123]; Table 2).  Thus, the recited compounds are not part of an art-recognized class.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (A) a method of treating prostate cancer with CpG island hypermethylation of a GSTP1 gene in a subject, comprising (a) identifying a subject as having prostate cancer with CpG island hypermethylation of a GSTP1 gene, and (b) administering to the subject a therapeutically effective amount of a compound of formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof, wherein the contacting is in vitro, does not reasonably provide enablement for treating any other form of cancer other than prostate cancer, for treating cancer without CpG island hypermethylation of the GSTP1 gene, for reversing epigenetic silencing of one or more genes in other cancer cells and in cancer cells in vivo, for reversing epigenetic silencing of any other gene, or for inhibiting an interaction of a MBD family protein with methylated genomic DNA in a cancer cell with the compound of formula (V).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 26-31 are drawn to a method of treating a cancer in a subject.  The method comprises the steps of “a) identifying a subject as having a cancer with CpG island hypermethylation and/or epigenetic gene silencing mediated by a MBD family 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

…, or a pharmaceutically acceptable salt thereof.” Dependent claim 27 requires the cancer to be colorectal cancer, esophageal cancer, stomach cancer, leukemia, lymphoma, lung cancer, prostate cancer, uterine cancer, breast cancer, skin cancer, endocrine cancer, urinary cancer, pancreatic cancer, gastrointestinal cancer, ovarian cancer, cervical cancer, head cancer, neck cancer, kidney cancer, liver cancer, or adenoma.  Dependent claim 28 requires the cancer to be prostate cancer, breast cancer or liver cancer.  Dependent claim 29 requires the subject to be a human.  Dependent claim 30 limits the epigenetic gene silencing mediated by a MBD family protein to epigenetic gene silencing mediated by MBD2 protein.  Dependent claim 31 limits the epigenetic gene silencing mediated by a MBD family protein to gene silencing of GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2.  The nature of the invention is complex in that the compound of formula (V) must be capable of treating cancer in any subject identified as having any type of cancer with CpG island hypermethylation of any gene and/or any epigenetic gene silencing mediated by any methyl-binding domain (MBD) family protein.  
	Claims 32-38 are drawn to a method of reversing epigenetic silencing of one or more genes in a cancer cell.  The method comprises the step of “contacting a cancer cell with an effective amount of a compound…of…structural formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

…, or a pharmaceutically acceptable salt thereof.”  Dependent claim 33 limits the cancer cell to a colorectal cancer cell, an esophageal cancer cell, a stomach cancer cell, a leukemia cell, a lymphoma cell, a lung cancer cell, a prostate cancer cell, a uterine cancer cell, a breast cancer cell, a skin cancer cell, an endocrine cancer cell, a urinary cancer cell a pancreatic cancer cell, a gastrointestinal cancer cell, an ovarian cancer cell, a cervical cancer cell, a head cancer cell, a neck cancer cell, a kidney cancer cell, a liver cancer cell, a bladder cancer cell, or an adenoma cell.  Dependent claim 34 limits the cancer cell to a prostate cancer cell, a breast cancer cell or a liver cancer cell.  Dependent claim 35 limits the epigenetic gene silencing that is to be reversed to epigenetic gene silencing mediated by a MBD family protein, and dependent claim 36 limits the MBD family protein to MBD2.  Dependent claim 37 limits the epigenetic gene silencing of one or more genes to be reversed to epigenetic gene silencing of one or more of GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2.  Dependent claim 38 requires the contacting of the cancer cell to be in vivo.  The nature of the invention is complex in that the contacting of any type of cancer cell with the compound of formula (V) must be capable of reversing any form of epigenetic gene silencing (e.g., DNA methylation, histone modification, and non-coding RNA-associated gene silencing) of any gene in any type of cancer cell, where the contacting is either carried out in vitro or in vivo.  
	Claims 39-44 are drawn to a method for inhibiting the interaction of a methyl-binding domain (MBD) family protein with methylated genomic DNA in a cancer cell.  The method 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

…, or a pharmaceutically acceptable salt thereof.  Dependent claim 40 limits the cancer cell to a colorectal cancer cell, an esophageal cancer cell, a stomach cancer cell, a leukemia cell, a lymphoma cell, a lung cancer cell, a prostate cancer cell, a uterine cancer cell, a breast cancer cell, a skin cancer cell, an endocrine cancer cell, a urinary cancer cell a pancreatic cancer cell, a gastrointestinal cancer cell, an ovarian cancer cell, a cervical cancer cell, a head cancer cell, a neck cancer cell, a kidney cancer cell, a liver cancer cell, a bladder cancer cell, or an adenoma cell.  Dependent claim 41 limits the cancer cell to a prostate cancer cell, a breast cancer cell or a liver cancer cell.  Dependent claim 42 limits the MBD family protein to MBD2.  Dependent claim 43 requires the methylated genomic DNA to comprise a GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2 gene, or a promoter region thereof.  Dependent claim 44 requires the contacting to be in vivo.  The nature of the invention is complex in that the compound of formula (V) must be capable of inhibiting the interaction of any MBD family member protein with methylated genomic DNA in any type of cancer cell by contacting the cancer cell, either in vitro or in vivo with the compound.
	Breadth of the claims:  Claims 26-31 broadly encompass the treatment of any type of cancer with CpG island hypermethylation and/or epigenetic gene silencing mediated by a MBD family protein, where any gene(s) are hypermethylated and/or epigenetically silenced by a MBD 
	Claims 32-38 broadly encompass reversing epigenetic silencing of any one or more genes in any type of cancer cell, where the epigenetic silencing is mediated by any mechanism, such as DNA methylation, histone modification, and/or non-coding RNA-associated gene silencing, where the cancer cell is present either in vitro or in vivo.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Claims 39-44 broadly encompass inhibiting the interaction of any MBD family protein with any methylated genomic DNA in any type of cancer cell that is present either in vitro or in vivo.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples:  The specification teaches that methyl-binding domain (MBD) proteins constitute a family of proteins capable of mediating transcriptional repression via effects on chromatin structure (e.g., paragraph [0055]).  The specification teaches that MBD family proteins include MeCP2, MBD2 and MBD4 (e.g., paragraphs [0055]-[0058]).  The specification teaches that two MBD proteins have been implicated in the silencing of critical genes in cancer cells carrying abnormally hypermethylated CpG island sequences (e.g., paragraph [0065] and Figure 1).  However, other MBD proteins may also be involved (question mark in Figure 1).  The specification teaches that the present invention is based, in part, on the finding that MBD2-containing complexes are responsible for transcriptional repression accompanying somatic CpG hypermethylation at GSTP1, which is the most common somatic genome change reported for prostate cancer, and is also a common alteration in other cancers, such as breast and liver cancer (e.g., paragraph [0069]).  
5-mCpG containing DNA using an in vitro binding assay.  The compound of formula (V) was identified as a compound capable of reactivating expression from a methylated GSTP1 promoter in the cell-based assay (e.g., Table 2).  However, the compound of formula (V) was not tested to determine whether it is capable of directly inhibiting MBD2 binding to 5-mCpG containing DNA (e.g., Table 2).  Further, the compound of formula (V) was not tested for its ability to directly inhibit binding of DNMT1 or MeCP2 to methylated DNA (e.g., Table 2).  The disclosure is silent with regard to the ability of the compound of formula (V) to inhibit the interaction of a MBD family protein with methylated genomic DNA at the GSTP1 gene or any other gene.  The disclosure is silent with regard to the ability of the compound of formula (V) to reverse epigenetic silencing of any other gene, whether the epigenetic silencing is mediated by hypermethylation or another mechanism.
	The specification suggests that many genes, which have been found to contain regions of DNA hypermethylation in diseased tissues, including cancer, may be MBD protein-mediated genes (e.g., paragraph [0075]).  The specification envisions the modulation of an MBD protein to treat any disease, such as cancer (e.g., paragraph [0071]).  The specification asserts that prevention and treatment of cancer using methods of the present invention applies to all cancers associated with epigenetic gene silencing due to gene hypermethylation (e.g., paragraph [0084]).  
	Predictability and state of the art:  The prior art teaches that epigenetic modifications include CpG methylation and histone deacetylation (e.g., Egger et al. Nature, Vol. 429, No. 6990, pages 457-463, May 2004; Farrell, WE. Hormone and Metabolic Research, Vol. 37, No. 6, pages 361-368, June 2005).  The use of epigenetic modifiers for the treatment of cancer was a nascent technology at the time the time the invention was made (Egger et al. 2004; e.g., page 460, Epigenetic therapy; page 461, Potential pitfalls of epigenetic therapy; pages 461-462, Future perspectives; Table 2).
The prior art teaches that the MBD family of proteins includes MeCP1, MeCP2, MBD1, MBD2, MBD3 and MBD4 (Berger et al. Stem Cells and Development, Vol. 33, No. 6, pages 1537-1539, 2005, cited as reference 10 on the IDS filed 6/4/2019; e.g., paragraph bridging pages 1537-1538).  MBD3 does not bind to methylated DNA (Berger et al. page 1538, left column, 2nd full paragraph).  The prior art does not teach agents and chemical compounds that inhibit each of these MBD proteins such that transcription of genes with methylated CpG islands is increased.  
	The prior art teaches that there are gene-specific profiles of MBDs for hypermethylated promoters in breast cancer cells (Ballestar et al. The EMBO Journal, Vol. 22, No. 23, pages 6335-6345, 2003, cited as reference 9 on the IDS filed 6/4/2019; e.g., Abstract).  Ballestar et al teach that different MBD proteins bind to different genes (e.g., page 6336, paragraph bridging columns; Table 1).  For example, MeCP2 and MBD2 were found to bind the methylated GSTP1 promoter; however, only MeCP2 bound to RASSF1A and RARB2 (e.g., page 6336, paragraph bridging columns).  Accordingly, it would have been unpredictable to increase the expression of genes such as RASSF1A and RARB2 by administering an inhibitor of MBD2 protein.  Esteller et al (Cancer Research, Vol. 61, pages 3225-3229, 2001, cited as reference 13 on the IDS filed 6/4/2019) teach that CpG island hypermethylation was not found in ovarian cancer, uterine cancer, head and neck cancer, leukemia, bladder cancer, stomach cancer, and pancreatic cancer (e.g., Fig. 1B).  Accordingly, it would have been unpredictable to re-express GSTP1 in each of these types of cancers or all of the specific types of cancers encompassed by or recited in the claims.  Because the mechanisms of GSTP1 re-expression by the compound of formula (V) is not known, reactivation of GSTP1 expression cannot be predictably extrapolated to the reactivation of other genes.  Based upon the information provided in the specification, GSTP1 is expressed in about 10% of prostate cancers, 20% of liver cancers, and 70% of breast cancers (e.g., paragraph [0103]).  Thus, it would have been unpredictable to use re-expression of GSTP1 to treat any form of cancer in that cancers of many types exist with expression of GSTP1.

GST π1 (hereafter called GSTP1) is frequently overexpressed in many cancers, including tumors of the brain, breast, ovary esophagus, stomach, pancreas, colon, skin, kidney, lung, bile ducts, promoter hypermethylation is a signature of prostate cancer (7).

Dang et al teach that GSTP1 promotes tumorigenicity in terms of in vivo tumor engraftment and growth (e.g., Title, Abstract; page 9485, right column, last paragraph; page 9492, right column, full paragraph).  Huang et al (Modern Pathology, Vol. 16, No. 6, pages 558-565, 2003, cited as reference 15 on the IDS filed 6/4/2019) teach that expression of GST-pi was associated with breast tumors that are more aggressive and have a poorer prognosis than GST-pi-negative breast cancers (e.g., Abstract; page 563, right column, last full paragraph; paragraph bridging pages 563-564; page 564, left column, 1st full paragraph).  Duvoix et al (Biochemical Pharmacology, Vol. 66, No. 8, pages 1475-1483, October 2003, cited as reference 12 on the IDS filed 6/4/2019) teach that GSTP1-1 expression in leukemia is related to carcinogenesis  and resistance to anticancer drugs (e.g., page 1480, right column, 1st full paragraph).  Duvoix et al teach a reduction in GSTP1-1 (a.k.a. GSTP pi) mRNA and protein levels in K562 cells upon administration of curcumin, where a decrease in GSTP1-1 is paralleled win an onset of apoptosis (e.g., Abstract; page 1481, right column; page 1482, left column).  Thus, Duvoix et al suggest the in vivo would have been unpredictable.
	In contrast, the prior art teaches that a compound known as procainamide is able to reactivate GSTP1 expression in prostate cancer cells having CpG hypermethylation of GSTP1 and is able to reduce tumor size (Lin et al. Cancer Research, Vol. 61, pages 8611-8616, December 2001; e.g., page 8612, left column, 1st full paragraph; Fig. 2).  Thus, one would have had a reasonable expectation of success I treating prostate cancer having CpG island hypermethylation of a GSTP1 gene in a subject, comprising administering an effective amount of the compound of formula (V) to the subject to re-express GSTP1.
	Amount of experimentation necessary:  It would have required a large amount of experimentation to carry out the full scope of the claimed methods.  One would be required to determine whether the compound of formula (V) is capable of treating many different forms of cancer and reactivating the claimed genes in many different forms of cancer.  This would require a large amount of inventive effort considering the disclosure only teaches re-expression of hypermethylated GSTP1 in cultured cells.  Further, the prior art teaches that not all of the claimed forms of cancer actually have CpG hypermethylation of GSTP1, and the prior art teaches that GSTP1 is often overexpressed in many forms of cancer, including kidney, bile duct (liver), lung, breast and colon cancer.  Thus, activating expression of GSTP1 in cancer would be contrary to the teachings of the art for many forms of cancer, where the prior art teaches it would be desirable to treat cancer by reducing GSTP1 expression (e.g., Townsend et al. 2003; Duvoix et al. 2003).  Moreover, experimentation would be required to test other genes and to determine whether the compound of formula (V) is capable of inhibiting the interaction of MBD proteins, such as 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 26-44 are not considered to be fully enabled by the instant specification.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699